Title: From George Washington to Henry Lee, 26 August 1794
From: Washington, George
To: Lee, Henry


               
                  Dear Sir,
                  German Town [Pa.] Augt 26th 1794.(Private)
               
               Your favor of the 17th cam<e> duly to hand, and I thank you for its communications.
               As the Insurgents in the western counties of this State are
                  
                  resolved (as far as we have yet been able to learn from the Commissioners, who have been sent amongst them) to persevere in their rebellious conduct until what they call the Excise law is repealed; and Acts of oblivion & amnesty are passed; it gives me since<re> consolation amidst the regret with whi<ch> I am filled, by such lawless & outrageous c<on>duct, to find by your letter abovemention<ed,> that it is held in general detestation by the good people of Virginia; and that you are disposed to lend your personal aid to subdue this spirit, & to bring those people to a proper sense of their duty.
               On this latter point I shall refer you to letters from the War office; and to a private one from Colo. Hamilton (who in the absence of the Secretary of War, superintends the Military duties of that department) for my sentiments on this occasion.
               It is with equal pride and satisfaction I add, that as far as my information extends, this insurrection is viewed with universal indignation and abhorrence; except by those who have never missed an opportunity by side blows, or otherwise, to aim their shafts at the general government; and even by these there is not a spirit hardy enough yet, openly to justify the daring infractions of Law and order; but by palliatives are attempting to suspend all proceedings against the insurgents until Congress shall have decided on the case, thereby intending to gain time, and if possible to make the evil more extensive—more formidable—and of course more difficult to counteract and subdue.
               I consider this insurrection as the first formidable fruit of the Democratic Societies; brought forth I believe too prematurely for their own views, which may contribute to the annihilation of them.
               That these societies were instituted by the artful & designing members (many of their body I have no doubt mean well, but know little of the real plan,) primarily to sow the Seeds of Jealousy & distrust among the people, of the government, by destroying all confidence in the Administration of it; and that these doctrines have been budding ever since, is not new to any one who is acquainted with the characters of their leaders, and have been attentive to their manœuvres. I early gave it as my opinion to the confidential characters around me, that if these Societies were not counteracted (not by prosecutions, the ready way to make them grow stronger) or did not fall into disesteem from
                  
                  the knowledge of their origin, & the views with which they had been instituted by their father, Genet, for purposes well known to the Government; that they would shake the government to its foundation. Time & circumstances have confirmed me in this opinion, & I deeply regret the probable consequences, not as they will affect me personally—(for I have not long to act on this theatre, and sure I am that not a man amongst them can be more anxious to put me aside, than I am to sink into the profoundest retirement); but because I see, under popular and fascinating guises, the most diabolical attempts to destroy the best fabric of human government & happiness, that has ever been presented for the acceptance of mankind.
               A part of the plan for creating discord, is, I perceive, to make me say things of others, and others of me, wch have no foundation in truth. The first, in many instances I know to be the case—and the second I believe to be so. but truth or falsehood is immaterial to them, provided their objects are promoted.
               Under this head may be classed, I conceive, what it is reported I have said of Mr Henry—& what Mr Jefferson is reported to have said of me; on both of which, particularly the first, I mean to dilate a little—With solemn truth then I can declare, that I never expressed such sentiments of that Gentlemen, as from your letter, he has been led to believe. I had heard, it is true, that he retained his enmity to the Constitution; but with very peculiar pleasure I learnt from Colo. Coles (who I am sure will recollect it) that Mr Henry was acquiescent in his conduct, & that though he could not give up his opinions respecting the Constitution, yet, unless he should be called upon by official duty he wd express no sentiment unfriendly to the exercise of the powers of a government which had been chosen by a Majority of the people; or words to this effect. Except intimating in this conversation (which to the best of my recollection was introduced by Colo. Coles) that report had made Mr Henry speak a different language; and afterward at Prince Edward Court house, where I saw Mr Venables & finding I was within eight or ten miles of Mr Henry’s seat & expressing my regret at not seeing him, the conversation might be similar to that held with Colo. Coles; I say, except in these two instances, I do not recollect, nor do I believe, that in the course of the journey to & from the Southward I ever mentioned Mr Henrys name in conjunction with the
                  
                  Constitution, or the government.  It is evident therefore, that these reports are propogated with evil intentions—to create personal differences. On the question of the Constitution Mr Henry & myself, it is well known, have been of different opinions; but personally, I have always respected and esteemed him; nay more, I have conceived myself under obligations to him for the friendly manner in which he transmitted to me some insiduous anonymous writings that were sent to him in the close of the year 1777, with a view to embark him in the opposition that was forming against me at that time.
               I well recollect the conversations you allude to in the winter preceeding the last; and I recollect also, that difficulties occurred which you, any more than myself, were not able to remove. 1st though you believed, yet you would not undertake to assert, that Mr Henry would be induced to accept any appointment under the General Government; in which case, & supposing him to be inemical to it, the wound the government would receive by his refusal, and the charge of attempting to silence his opposition by a place, would be great; 2d because you were of opinion that no office which would make a residence at the Seat of the government essential would comport with his disposition, or views; and 3dly because if there was a vacancy in the supreme Judiciary at that time (of which I am not at this time certain) it could not be filled from Virginia without giving two Judges to that State, which would have excited unpleasant sensations in other States.  Any thing short of one of the great Offices, it could not be presumed he would have accepted; nor would there (under any opinion he might entertain) have been propriety in offering it. What is it then, you have in contemplation, that you conceive would be relished?  and ought there not to be a moral certainty of its acceptance?  This being the case, there wd not be wanting a disposition on my part—but strong inducements on public & private grounds, to invite Mr Henry into any employment under the General Government to which his inclination might lead, & not opposed by those maxims which has been the invariable rule of my conduct.
               With respect to the words said to have been uttered by Mr Jefferson, they would be enigmatical to those who are acquainted with the characters about me, unless supposed to be spoken ironically; & in that case they are too injurious to me, & have
                  
                  too little foundation in truth, to be ascribed to him. There could not be the trace of doubt on his mind of predeliction in mine, towards G. Britain or her politics, unless (which I do not believe) he has set me down as one of the most deceitful, & uncandid men living; because, not only in private conversations between ourselves on this subject, but in my meetings with the confidential servants of the public, he has heard me often, when occasions presented themselves, express very different sentiments with an energy that could not be mistaken by any one present.
               <Having determined, as far as lay within the powers of the Executive, to keep this country in a state of neutrality, I have made my public conduct accord with the system; and whilst so acting as a public character, consistency, & propriety as a private man, forbid those intemperate expressions in favor of one Nation, or to the prejudice of another, wch many have indulged themselves in—I will venture to add—to the embarrassment of government, without producing any good to the Country. With very great esteem & regard I am—Dear Sir Your Obedt & Affecte
               
                  Go: Washington>
               
            